 Case 1:90-cr-00446-FB Document 1206 Filed 11/10/20 Page 1 of 2 PageID #: 249




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

        v.                                                  No. 1:90-cr-00446-FB-3

 ANTHONY CASSO,                                             The Honorable Frederic Block

                       Defendant.



       DEFENDANT ANTHONY CASSO’S NOTICE OF EMERGENCY MOTION
                    FOR COMPASSIONATE RELEASE

       PLEASE TAKE NOTICE that Defendant Anthony Casso will move this Court on

November 13, 2020, at 10:00 a.m., or at a date and time set by the Court as soon as practicable,

before the Honorable Frederick Block, at the United States Courthouse, 225 Cadman Plaza,

Brooklyn, NY, for an Order pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) reducing his term of

imprisonment to time served and modifying the remainder of his sentence to supervised release

under home confinement. Defendant also hereby moves this Court for an order shortening time

permitting this Court to hear this emergency motion on an expedited basis on November 13,

2020, and requesting that the Government respond on or before November 12, 2020.

       This Motion is made upon this Notice, the accompanying Memorandum of Law in

Support of Defendant Anthony Casso’s Emergency Motion for Compassionate Release, the

attached declaration and accompanying exhibits, and on such additional papers and arguments as

may be presented at or before the hearing on this matter.
Case 1:90-cr-00446-FB Document 1206 Filed 11/10/20 Page 2 of 2 PageID #: 250




DATED:     November 10, 2020             Respectfully submitted,
           New York, NY
                                        /s/ James D. Arden     ________
                                        James D. Arden
                                        SIDLEY AUSTIN LLP
                                        787 Seventh Ave.
                                        New York, NY 10019
                                        Tel: +1 (212) 839-5889
                                        jarden@sidley.com
                                        Counsel for Defendant
                                        Anthony Casso
